._..~~
                            Johhny Richard #1845432
                          Huntsville Unit, 815 12TH St.
                              Huntsville, TX 77348
                                    06/21/15
Abel Acosta
Clerk, Texas Court of Criminal Appeals
P.O. Box 12308
Austin, TX 78711

Bear Sir:                               RE: Ex parte Richard, WR-949-01;
                                            Trial Ct. No. Cr-12-24305-A.

#
     My writ of habeas corpus was presented to.the Court on 3/2/15.
I have not been informed of any action heretofore. Has a decision
been reached?
             Thank you for your kind assistance in this matter.

                                               Sincerely,




                                                          fPJfECC.~~'lfE!D HN
                                                     OOURr Of' CRJMrru'M lii•EALS
cc:file                                                   JUN 2 r; 2a11

                                                          Aooo~oo~, CUeU'Of